DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on March 5, 2021. Claims 1-7 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 objected to because of the following informalities: In claim 1, line 11, it appears that “turbine” should be changed to --the turbine--, in claim 4, line 2, it appears that “of the of the” should be changed to --of the--. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin (US 2011/0223026) in view of Tirone (US 2012/0107098).
In regards to claim 1, Benjamin discloses a spool of a gas turbine engine (10), the spool including: 
a compressor (13) at a forward end of the spool and having one or more compressor stages; 
a turbine (24) at a rearward end of the spool and having one or more turbine stages; and 
a core shaft (30, portion of 25) joining the compressor to the turbine, wherein the core shaft includes a joint (unlabeled, Fig. 1, par. 14) which connects a compressor end portion of the core shaft (30) to a turbine end portion of the core shaft (portion of 25); and 
a tie bar (22) which extends through the core shaft to form a joint (34; or 32) with the compressor on a compressor side of the core shaft joint and a joint (at 28) with turbine on a turbine side of the core shaft joint thereby tying the compressor to the turbine and transmitting pressure induced loads through the tie bar (pars. 19, 21, Fig. 5).
Benjamin does not disclose the core shaft joint is a bolted joint with a circumferential row of fastening bolts.
Tirone discloses a core shaft joint (Fig. 3 at flanges 100, 105) is a bolted joint with a circumferential row of fastening bolts (110).
Benjamin discloses a core shaft with a joint, however does not disclose the joint is a bolted joint with a circumferential row of fastening bolts. Tirone, which is also directed to a spool of a gas turbine engine, discloses a joint is a bolted joint with a circumferential row of fastening bolts which provides a simple to assemble, low cost and high torque transmission. Thus, it would have been obvious to one having ordinary skill in the art to modify the spool of Benjamin by providing a bolted joint with a circumferential row of fastening bolts, as taught by Tirone, to provide a simple to assemble, low cost and high torque transmission.
In regards to claim 3, the modified spool of Benjamin comprises the joint (32) with the compressor is formed rearward of the one or more compressor stages (Fig. 1).
In regards to claim 4, the modified spool of Benjamin comprises the joint (at 34) with the compressor is formed forward of the one or more compressor stages (Fig. 1).
In regards to claim 5, the modified spool of Benjamin comprises the joint with the turbine is formed rearward of the one or more turbine stages (Fig. 1).

Claim 1, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bifulco (US 2010/0124495) in view of Tirone (US 2012/0107098).
In regards to claim 1, Bifulco discloses a spool of a gas turbine engine (20, Figs. 1, 12), the spool including: 
a compressor (22) at a forward end of the spool and having one or more compressor stages; 
a turbine (624, Fig. 12) at a rearward end of the spool and having one or more turbine stages; and 
a core shaft (not labeled in Fig. 12 includes 632 and axial extending portion of 622) joining the compressor to the turbine, wherein the core shaft includes a joint (unlabeled in Fig. 12 above 620) which connects a compressor end portion of the core shaft to a turbine end portion of the core shaft (Fig. 2); and 
a tie bar (620) which extends through the core shaft to form a joint (630/628) with the compressor on a compressor side of the core shaft joint and a joint (626) with turbine on a turbine side of the core shaft joint thereby tying the compressor to the turbine and transmitting pressure induced loads through the tie bar (note that the tie bar holds the stack in compression, and the tie is sufficiently preloaded to handle various loading conditions, par. 28).
Bifulco does not disclose the core shaft joint is a bolted joint with a circumferential row of fastening bolts.
Tirone discloses a core shaft joint (Fig. 3 at flanges 100, 105) is a bolted joint with a circumferential row of fastening bolts (110).
Bifulco discloses a core shaft with a joint, however does not disclose the joint is a bolted joint with a circumferential row of fastening bolts. Tirone, which is also directed to a spool of a gas turbine engine, discloses a joint is a bolted joint with a circumferential row of fastening bolts which provides a simple to assemble, low cost and high torque transmission. Thus, it would have been obvious to one having ordinary skill in the art to modify the spool of Bifulco by providing a bolted joint with a circumferential row of fastening bolts, as taught by Tirone, to provide a simple to assemble, low cost and high torque transmission.
In regards to claim 3, the modified spool of Bifulco comprises the joint (630/628) with the compressor is formed rearward of the one or more compressor stages (Fig. 12).
In regards to claim 5, the modified spool of Bifulco comprises the joint with the turbine is formed rearward of the one or more turbine stages (Fig. 12).
In regards to claim 6, Bifulco discloses a gas turbine engine (20) for an aircraft comprising:
an engine core having the spool, as modified above, the spool being a first spool, the turbine being a first turbine (25 hpt, Fig. 1), the compressor being a first compressor (hpc 22, Fig. 1), and the core shaft being a first core shaft (80/92), and the engine core further having a second spool (low pressure rotor) including a second turbine (26), a second compressor (23), and a second core shaft (29) connecting the second turbine to the second compressor; wherein the first spool is arranged to rotate at a higher rotational speed than the second spool (par. 21 “high speed”, “low speed”).
In regards to claim 7, the modified gas turbine engine of Bifulco comprises a fan (28) located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox (30) that receives an input from the second core shaft (29) and outputs drive to the fan so as to drive the fan at a lower rotational speed than the second core shaft (par. 22).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benjamin (US 2011/0223026) in view of Tirone (US 2012/0107098) in view of Kondratek (US 2017/0022998).
	In regards to claim 2, the modified spool of Benjamin comprises one of the joints (at 34) is provided by the compressor, and the other joint is formed by a threaded ring (28) carried at the other end of the tie bar (Figs. 3, 5) which screws onto corresponding threads (Fig. 3), provided by the turbine to thereby tension the tie bar (par. 19).
	The modified spool of Benjamin does not disclose the joint of the compressor is formed by a stop formation at one end of the tie bar which abuts a corresponding stop formation provided by one of the compressor such that the ring urges the stop formations against each other.
	Kondratek discloses a joint (124/128) of the compressor at the front of a tie shaft (129, Fig. 5) is formed by a stop formation (128, par. 28) at one end of the tie bar which abuts a corresponding stop formation (124) provided by the compressor with a ring (170) that urges the stop formations against each other (par. 30, Fig. 5).
	Benjamin discloses a spool that is held in compression, however does not disclose the particular stop formation. Kondratek, which is also directed to a rotating spool with a tie shaft, discloses a stop formation on the end of the tie shaft to load the stack against (par. 32). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the spool of Benjamin to provide a joint of the compressor is formed by a stop formation at one end of the tie bar which abuts a corresponding stop formation provided by one of the compressor such that a ring urges the stop formations against each other, as taught by Kondratek, to provide an end connection to load the stack under compression (par. 32).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745  

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                              
3/16/2021